DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12, 14, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield (US 2018/0011496) in view of Shellshear (US 2012/016367).
As per claim 1, Fairfield teaches an ego vehicle (100, Fig. 1), comprising: 

an object detection system configured to output an object signal in response to detecting a vehicle operating in an environment surrounding the ego vehicle (172, Fig. 1, [0031] “perception system”); 
an autonomous control system configured to autonomously control a vehicle system of the ego vehicle based on computer-assisted control alone (110, Fig. 1, [0030] “computing device 110 may be an autonomous driving computing system”); or both human input and computer-assisted control ( ¶ 2 “when vehicles that drive[] in an autonomous mode” this implicitly includes the ability for a vehicle to operate with human input when not in an autonomous mode and to be computer-assisted when in an autonomous mode.); 
an electronic control unit configured to (120, Fig. 1); and 
Fairfield teaches identifying an existing vehicle profile based upon information detected by the perception system ([0030]  “perception system 172 (for detecting objects in the vehicle's environment) “, [0031] “detecting and performing analysis on objects external to the vehicle such as other vehicles”, also [0064]);

instruct the ego vehicle system to perform a maneuver in order to interact with and create a reaction of the vehicle to the driving maneuver  ([0032] “computing device 110 may control the direction and speed of the vehicle by controlling various components” and [0065] “the vehicle may act to ‘test’ the prediction for the assertive behavior.  This action may include maneuvering the vehicle towards completing the action”); 
collect a data set utilizing  the object detection system, wherein the data set indicates the reaction of the vehicle to the driving maneuver; ([0069] “once the vehicle has acted to test the prediction, the autonomous vehicle’s computers may determine whether the other object has begun to take the responsive action according to the prediction”); and 
update the existing vehicle profile corresponding to the vehicle based on the data set (Fairfield teaches that data inclusive of vehicle behavior models may be stored or modified by the processor and that the models may be learned from data gathered by the vehicle’s perception system.  ([0025] “The data 134 may be retrieved, stored or modified by processor” (emphasis added) “data 134 of memory 130 may store behavior models.” “These behavior models may thus be created from human studies, intuition about how objects will behave, learned from data gathered by the vehicle's perception system.” “The behavior models may provide prediction information, for instance, include expected reaction times, speed changes (how quickly will the object accelerate or decelerate and how aggressively will the object brake or accelerate), changes in headings, etc.”).1  
Fairfield does not explicitly disclose a determination that the vehicle is operating in an autonomous driving mode.  However, Fairfield appears to implicitly determine the operation of the vehicle in an autonomous state as the invention is directed toward autonomous and alludes to such mode being operational ([0002] and [0016] – it appears that the vehicle must be an autonomous vehicle in order for Fairfield’s invention to operate, and [0069] making an autonomous vehicle more capable of carrying out an assertive driving maneuver).  It would have been obvious to modify Fairfield to include a step whereby it is determined or confirmed that a vehicle is currently operating in an autonomous mode when it would be important for the vehicle to utilize computer controlled methods of implementing assertive driving imitating a human driver.
Fairfield further teaches the electronic control unit is further configured to: 
determine an attribute of the vehicle ([0057] “the perception system 172 may provide the computing devices 110 with information about the vehicle’s environment.  This may include, for instance information identifying objects in the vehicle’s environment and characteristics of those objects, such as type, location, speed, heading, size, shape, etc.  For example, the computing device 110 may receive information identify[ing] other vehicles in the roadway, the type of the vehicles (passenger vehicle, bus, truck, etc.) as well as their speed, heading size, etc.”);
determine the existing vehicle profile requires additional data related to vehicle operation ([0018] “the autonomous vehicle may act to ‘test’ the prediction for the assertive behavior” – this is necessary because the data within the profile is merely a prediction of an uncertain character which cannot be relied upon for control of the vehicle without confirmation. See  [0019])2; and 
determine a driving maneuver to be performed by the ego vehicle based on the additional data required by the existing vehicle profile ([0019] “Next the autonomous vehicle may act to “test” the prediction for the assertive behavior. This action may include physically initiating a turn or movement around a vehicle, but doing so and then stopping (where appropriate) or slowing down so as to not fully commit to the assertive action. This act may be a very small step towards completing the action, but is sufficient to put the other vehicle on notice that the autonomous vehicle intends to complete the assertive action. In other words, a very small movement towards completing the assertive action can put other human drivers on notice of the vehicle's “intention” to complete the assertive action as soon as possible. Moreover, because the autonomous vehicle still has time to make a decision as to whether or not to actually make the assertive action, the vehicle's computers can delay completing the assertive action and leave room to stop completely and not complete the assertive action.” -the determination as to whether a local vehicle will respond in accordance with an estimated profile and the and testing of a prediction based upon a profile to determine additional information for maneuvering an ego vehicle safely will supply the data required by a profile to enable such safe maneuvering.  See also [0019]-[0020]).  


As per claim 2, Fairfield teaches the ego vehicle of claim 1, wherein the electronic control unit is further configured to: build a specific vehicle profile based on the data set of the vehicle, wherein the data set is determined based on the object signal generated by the object detection system ([0025] “These behavior models may thus be created from human studies, intuition about how objects will behave, learned from data gathered by the vehicle's perception system.”); and 

predict future behavior of the vehicle in the environment surrounding the vehicle based on the data set of the specific vehicle profile, wherein the specific vehicle profile corresponds to the vehicle ([0025] “The behavior models may provide prediction information, for instance, include expected reaction times, speed changes (how quickly will the object accelerate or decelerate and how aggressively will the object brake or accelerate), changes in headings, etc.” and [0061]).  

As per claim 3, Fairfield teaches the vehicle of claim 2, wherein the electronic control unit is  further configured  to: autonomously control the vehicle based on the future driving patterns of the vehicle in the environment surrounding the vehicle ([0065]).  


As per claim 5, Fairfield teaches the vehicle of claim 1, wherein the vehicle profile expresses a pattern of operating the vehicle by a driver ([0025] “The behavior models may provide prediction information, for instance, include expected reaction times, speed changes (how quickly will the object accelerate or decelerate and how aggressively will the object brake or accelerate), changes in headings, etc.”) .  

As per claim 7, Fairfield teaches the vehicle of claim 1, wherein the electronic control unit is further configured to: store the existing vehicle profile either in non-transitory memory modules or in a network, wherein the vehicle includes a network interface hardware configured to transmit and receive data from the network ([0028]).  

As per claim 8, Fairfield teaches the vehicle of claim 1, comprising a vehicle operating condition sensor system configured to output an operational signal indicative of one or more operating conditions of the vehicle ([0030]), wherein the electronic control unit is further configured to: determine a unique vehicle profile based on the operational signal generated by the vehicle operating condition sensor system ([0025] “The behavior models may provide prediction information, for instance, include expected reaction times, speed changes (how quickly will the object accelerate or decelerate and how aggressively will the object brake or accelerate), changes in headings, etc”).  

As per claim 9, Fairfield teaches the vehicle of claim 1, wherein the electronic control unit is further configured to: 
determine a presence and at least one visual attribute of a specific vehicle in the environment surrounding the vehicle based on the object signal from the object detection system ([0025] and [0031] “components for detecting and performing analysis on objects external to the vehicle such as other vehicles” and “the perception system 12 may include lasers, sonar, radar, one or more cameras, or any other detection devices which record data which may be processed by computing device 110.”); 

identify a unique vehicle profile that corresponds to the specific vehicle in the environment surrounding the vehicle based on the at least one visual attribute ([0017]); and 

predict future driving patterns of the specific vehicle in the environment surrounding the vehicle based on the unique vehicle profile ([0017]).  

As per claim 10, Fairfield teaches the vehicle of claim 1, wherein the electronic control unit is further configured to: in response to determining the at least one vehicle profile already exists, modify the vehicle profile based on the data set ([0025] “the data 134 may be retrieved, stored or modified by processor 120 in accordance with the instructions.  As an example, data 134 of memory 130 may store behavior models.”  “These behavior models may thus be … learned from data gathered by the vehicle’s perception system.”).  

As per claim 11, Applicant recites a vehicle having essentially the same limitations as claim 2 supra and is as such rejected under similar rationale.

As per claim 12, Applicant recites a vehicle having essentially the same limitations as claim 3 supra and is as such rejected under similar rationale.

As per claim 14, Applicant recites a vehicle having essentially the same limitations as claim 5 supra and is as such rejected under similar rationale.

As per claim 16, Applicant recites a vehicle having essentially the same limitations as claim 7 supra and is as such rejected under similar rationale.

As per claim 17, Applicant recites a vehicle having essentially the same limitations as claim 1 supra and is as such rejected under similar rationale in further consideration of the following additional limitations:
in response to determining the vehicle is operating in an autonomous driving mode, 

predict a future driving pattern of the vehicle operating in the environment based on the vehicle profile ([0062]); 

determine a preventative maneuver based on the future driving pattern of the vehicle in the environment ([0019]); and 

perform the preventative maneuver by the vehicle systems of the vehicle ([0019]).  

Fairfield does not explicitly disclose identify an existing vehicle profile of the vehicle operating in the environment with the object detection system based on detected irregularities of the vehicle.  However, in a related invention, Shellshear teaches the identification of identity characteristics which are based upon detected irregularities of the vehicle (¶ [0099] “or whether the vehicle has running lights, headlights, fog lights, or indicator lights on or has broken lights or a broken windscreen, or whether the vehicle is emitting excessive exhaust fumes, or whether the vehicle has a flat tyre, or whether the vehicle is making excessive noise, or what model of car the track element resembles, or the numberplate of the car, or the detected weight of the track element; or any combination thereof. It will be appreciated that the identity characteristics depend on the particular implementation and other identity characteristics may equally be utilised without departing from the spirit and scope of the present disclosure.”).  It would have been obvious to modify Fairfield with the ability to utilize the detection of irregularities to identify an existing vehicle profile of the vehicle operating in the vehicle in order to allow for the system to access potential vehicle profiles based upon visually detectable data which may have an implication as to the identity or dynamic characteristics of the vehicle.  

As per claim 18, Fairfield teaches the vehicle of claim 17, wherein electronic control unit is further configured to: steer the vehicle based on the preventative maneuver in a direction that substantially prevents contact by the specific vehicle operating in the environment surrounding the vehicle ([0019], [0032], and [0069]).  

As per claim 19, Fairfield teaches the vehicle of claim 17, wherein the preventative maneuver include at least one of: accelerating or decelerating the vehicle ([0027] “, changing lanes ([0071] “change lanes”, and changing a future trajectory of the vehicle ([0005], [0016], [0027], [0032], [0071], [0072]).  

As per claim 21, Fairfield teaches the ego vehicle of claim 1, wherein the driving maneuver includes tailgating (See ¶¶ [0061] “passing vehicle 780 safely may require that vehicle 100 do so as quickly as possible so that vehicle 100 spends as little time as possible in the lane of opposing traffic” and [0063] “completing a passing maneuver around vehicle 780 safely may require that vehicle 100 do so as quickly as possible to that vehicle 100 spends as little time as possible in the lane of opposing traffic.  The behavior model may predict that in order to complete the action safely, vehicle 780 must take one or more of various actions including slowing down, pulling toward the closest shoulder, changing lanes (where applicable). [] if vehicle 780 were to speed up, this would make completing the action too dangerous, such that computing device 110 would not complete the passing maneuver” – Speeding up of the ego vehicle to test a passing event reaction prediction of the other vehicle would cause the ego vehicle to implicitly close the distance between both cars and increase the speed of the ego vehicle in order to effectuate the safest and most expedient passage as possible.  The preliminary stages of testing the passing prediction described includes behavior Applicant has disclosed as “tailgating”).



Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield (US 2018/0011496) in view of Shellshear (US 2012/016367)  as applied to claim 2 and 11 above (“Fairfield”), and further in view of Ohmert (US 2018/0137088).
As per claim 4, Fairfield teaches the vehicle of claim 2, wherein the data set further includes at least one of a body style (See Ohmert ¶ 31), a manufacturer (See Ohmert ¶ 31), a generation, visual appearance (See Ohmert ¶ 31), driving patterns based on time of day (see supra), a specific geographical location, manufacturer and model (see supra), and driver demographics ([0025] “The behavior models may be configured to provide predictions for the actions of specific types of objects such as different vehicles (passenger vehicle, motorcycles, large trucks (e.g. tractor trailers), busses, etc.) or pedestrians or bicyclists.”).  

As per claim 13, Applicant recites a vehicle having essentially the same limitations as claim 4 supra and is as such rejected under similar rationale.

                                                     
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fairfield (US 2018/0011496) in view of Shellshear (US 2012/016367)  as applied to claim 1 above (“Fairfield”), and further in view of  Brubaker (US 2017/0200197).

As per claim 20, Fairfield teaches the vehicle one claim 17.  Fairfield does not explicitly disclose that the electronic control unit is configured to: identify a vehicle profile that corresponds to the vehicle operating in the environment based on the  detected irregularities3 further includes one objects mounted to the exterior of the vehicle.  However, in a related invention, Brubaker teaches the utilization of detection of visual characteristics and features of a vehicle including license plates to compare such information with a database for performance purposes ([0161]).  It would have been obvious to modify Fairfield with the ability to utilize the external visual characteristics of a vehicle to enable a profile or model search that may enable a vehicle to discern potential interaction characteristics for the safe traversal of the ego vehicle through the environment relative to the detected local vehicles.  

Response to Arguments
Applicant's arguments filed November 2, 20224 have been fully considered but they are not persuasive. 

35 U.S.C. § 103 Rejection of Claim 1
Regarding amended claim 1, Applicant alleges the pending claim language is not obviated by Fairfield and Shellshear on the basis of newly included language5.  Remarks 11.  Applicant’s disclosed subject matter is “directed to vehicle systems providing autonomous driving capabilities, where specific movement or actions of surrounding vehicles are predicted and taken into account when operating the ego vehicle”.  Spec. ¶ 61.  It is in the context of providing autonomous driving capabilities that the ego vehicle accesses a vehicle profile of a specific nearby vehicle (Spec. ¶ 51), and determines whether the vehicle profile may require additional surrounding vehicle data (Spec. ¶ 58.) as vehicle profiles may change over time (Spec. ¶ 54).  Exemplary additional data is related to vehicle operation such as “speed, braking distance, tailgating characteristics, etc.”. (Spec. ¶ 58).   
Applicant seeks to distinguish its claimed subject matter by alleging that Fairfield merely conducts a test to evaluate behavior models rather than to “add additional data that is determined to be required by the behavior models”.  Remarks 11.  The error in this statement lies between a narrow interpretation of the pending claim and an incomplete acknowledgment of the cited references.  Particularly, Fairfield teaches a system for autonomously navigating a vehicle utilizing predictions based upon behavior models for particular types of objects (¶ 17) of wherein behavior predictions are confirmed prior to the autonomous vehicle taking irreversible action (¶¶ 18 and 69).  These behavior models may be retrieved, stored, or modified.  Fairfield ¶ 25.  Further, were data additional data not required by Fairfield, the behavior model based predictions would not be tested and the reaction of the targeted vehicle observed, instead there would be an assumption of the prediction’s veracity (Abstract).  It is clear that Fairfield is affirmatively utilizing and modifying vehicle behavior models during autonomous navigation of a vehicle.  The results of the Fairfield tests implicitly either determine the veracity of a model or update model data.  
	While Applicant portrays Fairfield as an academic test of a behavior model, it simultaneously ignores the explicit teaching that the models may be “modified” and that the models may “learned from data gathered by the vehicle’s perception system” (¶ 25).  Clearly, Fairfield does not exist in a static environment where an incorrect prediction is maintained by a draconian system dooming the autonomous vehicle either continually makes inappropriate advances toward other nearby vehicles or continually avoids any interaction with nearby vehicles.  Accordingly, the scope of the Applicant’s disclosure does not permit an interpretation of the pending claim language distinguishable from the prior art.  Thus, claim 1 remains rejected as obvious in view of Fairfield and Shearshell.

35 U.S.C. § 103 Rejections of Claims 11 and 17
Applicant alleges patentability of claims 11 and 17 under the rationale provided with respect to claim 1.  Accordingly the same response is incorporated herein, mutatis mutandis.  Claims 11 and 17 remain rejected.
35 U.S.C. § 103 Rejections of Claims 4 and 13
Applicant alleges patentability of claims 4 and 13 due to their dependence on claims 1 and 11.   As the base claims remain rejected, so to do claims 4 and 13.

35 U.S.C. § 103 Rejections of Claims 2-3, 5-10, 12, 14-16, and 18-20
Applicant has not alleged patentability of claims 2-3, 5-10, 12, 14-16, and 18-20 due to their dependence on claims 1, 11, and 17.   As the base claims remain rejected, so to do claims 2-3, 5-10, 12, 14-16, and 18-20.

35 U.S.C. § 103 Rejection of Claim 21
	Newly presented claim 21 recites a tailgating action which has been rejected in view of Fairfield and Shellshear.  As no arguments are on record regarding the citations above or art of record, none are hereby addressed.  As such, claim 21 has been rejected in view of the art as applied supra. 


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Alternatively, in a related invention, Tarkiainen teaches that “The system is able to detect dynamic changes and update the vehicle profile indexes based on the changes in the dynamic features.” ([0076]).  It would have been obvious to modify Fairfield with the ability to update the existing vehicle profile associated with the vehicle based on the data set in order to ensure that vehicle profiles are appropriately updated to reflect data best reflective of the particular vehicle.  Tarkiainen WO 2017/147007.
        2 Applicant recites that an ECU “may determine one or more vehicle profiles require additional data related to vehicle operation (e.g., speed, braking distance, tailgating characteristics, etc)” (¶[0058]).  This has been interpreted that the profile may not contain certain information that must be somehow elucidated or confirmed before an autonomous vehicle can travel in dependence of such profile.  
        3 Interpreted with respect to the additional limitations recited in the instant claim.
        4 Applicants Arguments filed November 2, 2022 are hereinafter referred to as “Remarks”.
        5 “determine an attribute of the vehicle ; determine the existing vehicle profile requires additional data related to vehicle operation; determine a driving maneuver to be performed by the ego vehicle based on the additional data required by the existing vehicle; instruct the vehicle system to perform the driving maneuver in order to interact with and create a reaction by the vehicle”. Remarks 11.